10-4507-ag
         Cui v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A088 996 278
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A CABRANES,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       ZHENSHAN CUI,
14                Petitioner,
15
16                       v.                                     10-4507-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Zhen Shan Cui, pro se, Flushing, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Paul Fiorino, Senior
28                                     Litigation Counsel; Franklin M.
29                                     Johnson, Jr., Trial Attorney, Office
30                                     of Immigration Litigation, U.S.
31                                     Department of Justice, Washington
32                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Zhenshan Cui, a native and citizen of China,

 6   seeks review of the October 8, 2010 decision of the BIA

 7   affirming the January 26, 2009 decision of Immigration Judge

 8   (“IJ”) Steven R. Abrams.   The IJ denied Zhenshan Cui’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re

11   Zhenshan Cui, No. A088 996 278 (B.I.A. Oct. 8, 2010), aff’g

12   No. A088 996 278 (Immig. Ct. N.Y. City Jan. 26, 2009).    We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       We have reviewed both the IJ’s and the BIA’s opinions

16   “for the sake of completeness.”   Zaman v. Mukasey, 514 F.3d

17   233, 237 (2d Cir. 2008). The applicable standards of review

18   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); see

19   also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

20   2008); Aliyev v. Mukasey, 549 F.3d 111, 115 (2d Cir. 2008).

21       Substantial evidence supports the agency’s

22   determination that Cui was not credible as to her claim of


                                   2
 1   past persecution.   For asylum applications governed by the

 2   REAL ID Act, such as the application in this case, the

 3   agency may, considering the totality of the circumstances,

 4   base a credibility finding on an asylum applicant’s

 5   demeanor, the plausibility of her account, and

 6   inconsistencies in record evidence, without regard to

 7   whether they go “to the heart of the applicant’s claim.”

 8   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

 9   64.

10         In finding Cui not credible, the agency reasonably

11   relied in part on her evasive demeanor and failure to

12   respond to certain questions related to her claim.    See

13   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

14   430 F.3d 77, 81 n.1 (2d Cir. 2005).   Moreover, the agency

15   reasonably questioned Cui’s credibility based on her failure

16   to provide credible evidence corroborating her claim.       See

17   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

18         Specifically, the agency reasonably questioned Cui’s

19   credibility based on her submission of a purported abortion

20   certificate as evidence of her allegedly forced abortion,

21   because “United States authorities are unaware of any so-

22   called abortion certificates and that the only document that


                                   3
 1   might resemble such a certificate is a document issued by

 2   hospitals upon a patient’s request after a voluntary

 3   abortion.”    Xiao Xing Ni v. Gonzales, 494 F.3d 260, 263 (2d

 4   Cir. 2007) (internal quotation marks omitted) (quoting

 5   Bureau of Democracy, Human Rights and Labor, U.S. Dep’t of

 6   State, China: Profile of Asylum and Claims and Country

 7   Conditions 24 (Apr. 14, 1998)).    In addition, in this case,

 8   the agency reasonably relied on additional factors to

 9   question the authenticity of that certificate, noting that

10   it was not fully translated, it was issued ten years after

11   the alleged abortion, and it provided Cui’s age at the time

12   of the certificate’s issuance while inconsistently

13   identifying her employer at the time of the alleged

14   abortion.    See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Siewe

15   v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007).

16       Similarly, the IJ reasonably questioned the

17   authenticity of documents Cui submitted to support her

18   assertion that she had been fined twice.    For example, the

19   IJ noted that the document related to her first fine was not

20   completely translated and was produced ten years after the

21   alleged fine, and on the exact same date that the

22   questionable abortion certificate was produced.     See Siewe,

23   480 F.3d at 169.   Thus, the adverse credibility

                                    4
 1   determination was supported by substantial evidence, and the

 2   agency did not err in denying asylum, withholding of

 3   removal, and CAT relief.   See Xui Xia Lin, 534 F.3d at 165-

 4   66.

 5         Liberally construing Cui’s pro se brief as challenging

 6   the agency’s determination that she failed to establish a

 7   well-founded fear of forced sterilization, See Marmolejo v.

 8   United States, 196 F.3d 377, 378 (2d Cir. 1999), any such

 9   challenge is without merit.   The agency did not err in

10   finding that Cui failed to demonstrate a well-founded fear

11   of forced sterilization.   The agency reasonably found Cui’s

12   claimed fear of forced sterilization based on her desire to

13   have more than one child in the future speculative.     See

14   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

15   Evidence that Cui’s husband remained unharmed in China and

16   that Cui herself had remained in China unharmed, both

17   physically and economically, after the birth of her child in

18   1999, opening and operating her own successful business

19   without incident, until her departure from that country in

20   2007 supported the agency’s decision.   See Melgar de Torres

21   v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)(finding that where

22   asylum applicant’s mother and daughters continued to live in

23   petitioner’s native country, claim of well-founded fear was

                                   5
 1   weakened).   Accordingly, the agency did not err in

 2   concluding that Cui failed to demonstrate a well-founded

 3   fear of persecution and that determination stands as a valid

 4   basis for denying her applications for asylum, withholding

 5   of removal, and CAT relief because those claims were based

 6   on the same factual predicate.      See Paul v. Gonzales, 444

 7   F.3d 148, 156 (2d Cir. 2006).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.     Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                     6